[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 227 
November 12, 1941. The opinion of the Court was delivered by
Upon a careful examination of the record and the issues presented, on appeal, this Court is in agreement with the conclusions reached by the Circuit Court, and the reasoning on which these conclusions rest. We adopt the judgment of the lower Court as the judgment of this Court. Let the judgment of the lower Court be reported.
Judgment affirmed.
MESSRS. ASSOCIATE JUSTICES BAKER and STUKES and MESSRS. ACTING ASSOCIATE JUSTICES L.D. LIDE and A.L. GASTON concur.